DLD-065                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-1942


           BITON, a/k/a BITTON, a/k/a REDFORD; a/k/a FHIMA FAMILY
                                                     Appellant

                                             v.

       UNITED STATES OF AMERICA; UNITED CONTINENTAL AIRLINES
                  ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 2-17-cv-01764)
                       District Judge: Honorable Kevin McNulty
                      ____________________________________

                       Submitted for Possible Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  December 12, 2019
            Before: RESTREPO, PORTER, and NYGAARD, Circuit Judges

                           (Opinion filed: December 20, 2019)


                                        OPINION *



PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Danielle Biton, proceeding pro se, filed a complaint against the United States and

United Airlines. The allegations in the complaint and amended complaints are difficult to

decipher, but it appears that Biton espouses a conspiracy theory that implicates the

President, multiple attorneys general, and many large banks. She complained that the

President had somehow enslaved her and others by invading their privacy and deporting

their families, that the FBI falsely arrested her and her family, and that United Airlines

stole her fingerprints in violation of the Constitution. The District Court granted United

Airlines’ motion to dismiss and dismissed the complaint for failure to state a claim under

Federal Rule of Civil Procedure 12(b)(6). Biton appealed.

       This Court has jurisdiction under 28 U.S.C. § 1291. We construe Biton’s pro se

complaint liberally. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam). We

may summarily affirm if the appeal fails to present a substantial question. See Murray v.

Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per curiam); 3d Cir. L.A.R. 27.4; I.O.P. 10.6.

       To survive dismissal, a complaint must state a claim for relief that is plausible on

its face. Connelly v. Steel Valley Sch. Dist., 706 F.3d 209, 212 (3d Cir. 2013). The

District Court did not err in holding that Biton’s original and amended complaints do not

state any plausible claims. They rely on “fantastic or delusional scenarios,” Neitzke v.

Williams, 490 U.S. 319, 328 (1989), and Biton has provided only bald accusations

without any supporting details. Moreover, United Airlines, a private actor, cannot be

held liable under the Constitution in this instance. Skinner v. Ry. Labor Execs.’ Ass’n.,




                                              2
489 U.S. 602, 614 (1989). As the District Court first pointed out, no facts in the

complaint support any federal cause of action. 1

       Accordingly, because this appeal presents no substantial question, we will affirm

the judgment of the District Court. 2 See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.




1
  Because Biton was proceeding in forma pauperis, sua sponte dismissal of the complaint
with respect to the United States, which had not submitted a motion to dismiss, was
appropriate under 28 U.S.C. § 1915(e)(2)(B)(ii).
2
  Biton’s motion for appointment of counsel is denied. See Tabron v. Grace, 6 F.3d 147,
155 (3d Cir. 1993).
                                             3